DETAILED ACTION
This is in response to the Amendment filed 5/2/2022 wherein claims 1-15 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
 “60/1” (Paragraph 0055; see amended specification filed 5/2/2022) is believed to be in error for - - 60.1 - -.
Appropriate correction is required.

Claim Objections
Claims 4-6 are objected to because of the following informalities:  
“a further central fixing for fixing” (Claim 4, lines 2-3) is believed to be in error for - - a further central fixing element for fixing - -;
“the central fixing element” (Claim 5, line 4) is believed to be in error for - - the further central fixing element - -; and
“at least one side passage openings” (Claim 6, line 2) is believed to be in error for - - at least one side passage opening[[s]] - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clemen (US 2015/0260400).
Regarding Independent Claim 1, Clemen teaches (Figures 1-12) a combustion chamber assembly (at 15; see Figures 1-2) for an engine (10; see Figure 1), the combustion chamber assembly (at 15) comprising:
a combustion chamber component (32) of a combustion chamber structure (see Figure 4) surrounding a combustion space (the combustion space between 32; see Figure 2), and
a tile component (34) fixed to (via 38) the combustion chamber component (32) and having a hot side (the side of 34 facing toward 15 and away from 32; see Figures 2 and 4) facing the combustion space (the combustion space between 32; see Figure 2) and a cold side (the side of 34 facing toward 32 and away from 15; see Figures 2 and 4) facing away from the combustion space (the combustion space between 32; see Figure 2) and facing towards the combustion chamber component (32), and extending along two mutually perpendicular spatial directions (see Figure 5),
wherein the tile component (34) on the cold side (the side of 34 facing toward 32 and away from 15; see Figures 2 and 4) includes four fixing elements (the four bolts 38 located on the periphery of the shingle 34, each bolt 38 being fit into a recess 44; see  Figures 4-6 and 9) each arranged eccentrically (see Figures 5-6) on the tile component (34) for fixing the tile component (34) to the combustion chamber component (32; see Figure 4),
wherein for each fixing element (38; see Figures 4-6 and 9), the tile component (34) has a base body (the angled portion of 40 protruding from 34; see Figures 10-12) protruding from the cold side (the side of 34 facing toward 32 and away from 15; see Figures 2 and 4) and having a platform (the flat portion of 40 that is parallel to 34; see Figures 10-12) on which the respective fixing element (38) is fixed (via 47; see Figures 7-10) and below which a cavity (at 49) is positioned, which is open (see Figures 5 and 9-12) towards the cold side (the side of 34 facing toward 32 and away from 15; see Figures 2 and 4) via a side passage opening (44; see Figures 10-12) on the base body (the angled portion of 40 protruding from 34; see Figures 10-12), and
wherein the four base bodies (the angled portions of 40 protruding from 34; see Figures 5 and 10-12) for the four eccentrically arranged fixing elements (the four bolts 38 located on the periphery of the shingle 34, each bolt 38 being fit into a recess 44; see  Figures 4-6 and 9) are distributed about a central region (annotated below) of the tile component (34) relative to extensions of the tile component (34) along the two mutually perpendicular spatial directions (see Figure 5), so that in each case two base bodies (the portions of 40), each provided with a fixing element (38), are provided on different halves (a left half and a right half of Figure 5; see annotation below) of the tile component (34) relative to a center line (annotated below) extending in a first spatial direction (see annotation below) of the two mutually perpendicular spatial directions (see annotation below),
wherein the four base bodies (the angled portions of 40 protruding from 34; see Figures 5 and 10-12) are oriented such that all four of the respective side passage openings (44) open towards a single reference point (see annotation below; the passage opening positioned at the bottom-left of the tile is located below the reference point and opens in an upward direction, the passage opening positioned at the bottom-right of the tile is located below the reference point and opens in an upward direction, the passage opening positioned at the top-left of the tile is located to the left of the reference point and opens in a rightward direction, and the passage opening positioned at the top-right of the tile is located above the reference point and opens in a downward direction) positioned on the center line (see annotation below), so that the cavities (at 49) of the four base bodies (the angled portions of 40 protruding from 34; see Figures 5 and 10-12) are all open (at 44) in a direction of the single reference point (see Figure 5 and annotation below; the passage opening positioned at the bottom-left of the tile is located below the reference point and opens in an upward direction, the passage opening positioned at the bottom-right of the tile is located below the reference point and opens in an upward direction, the passage opening positioned at the top-left of the tile is located to the left of the reference point and opens in a rightward direction, and the passage opening positioned at the top-right of the tile is located above the reference point and opens in a downward direction).

    PNG
    media_image1.png
    976
    1245
    media_image1.png
    Greyscale

It is noted that the term “toward” is interpreted using Oxford dictionary’s definition “close or closer to” (https://www.lexico.com/en/definition/toward) and the term “direction” is interpreted using Cambridge Advanced Learner’s dictionary’s definition “the position towards which someone or something moves or faces” (https://dictionary.cambridge.org/dictionary/english/direction?q=direction_1 ).
Regarding Claim 2, Clemen teaches the invention as claimed and as discussed above. Clemen further teaches (Figures 1-12) wherein in a top view onto the cold side (the side of 34 facing toward 32 and away from 15; see Figures 2 and 4), an outer contour of each side passage opening (44) of the four base bodies (the angled portions of 40 protruding from 34; see Figures 5 and 10-12) intersects an outermost peripheral line (see Figures 5, 8, and 10-12) of the respective base body (the angled portions of 40 protruding from 34; see Figures 5 and 10-12) at two points (the recess of baring areas 40 can be formed in a bell-like manner of the see Figure 12), and a connecting axis through the two points (see annotation below) runs at an angle in a range from 60 degrees to 120 degrees (see Figures 5 and 12; annotated below) to a force action line (annotated below) which connects the single reference point (annotated above) to a longitudinal axis of the fixing element (38; see Figures 5, 8-12, and annotation below) of the respective base body (the angled portion of 40; see Figures 5, 8-12, and annotation below).

    PNG
    media_image2.png
    754
    761
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    880
    1000
    media_image3.png
    Greyscale

Regarding Claim 3, Clemen teaches the invention as claimed and as discussed above. Clemen further teaches (Figures 1-12) wherein the single reference point (annotated below) is positioned at an intersection point of a first force action line (annotated below) and a second force action line (annotated below), wherein in top view onto the cold side (see Figure 5 and annotation below)
the first force action line (annotated below) runs from a first longitudinal axis of a first fixing element (see Figures 4-5, 8-12, and annotation below) of a first base body (annotated below), positioned on a first half (a left side half; see annotation below) of the tile component (34), to a third longitudinal axis (annotated below) of a third fixing element (annotated below) of a third base body (annotated below) positioned on a second half (a right side half; see annotation below), and
the second force action line (annotated below) runs from a second longitudinal axis of a second fixing element (see Figures 4-5, 8-12, and annotation below) of a second base body (annotated below), also positioned on the first half (a left side half; see annotation below) of the tile component (34), to a fourth longitudinal axis of a fourth fixing element (see Figures 4-5, 8-12, and annotation below) of a fourth base body (annotated below) which is also positioned on the second half (a right side half; see annotation below).

    PNG
    media_image4.png
    872
    1107
    media_image4.png
    Greyscale

Regarding Claim 4, Clemen teaches the invention as claimed and as discussed above. Clemen further teaches (Figures 1-12) positioned at the single reference point (annotated above), a further central fixing element (38; see Figures 4-5) for fixing the tile component (34) to the combustion chamber component (32).
Regarding Claim 5, Clemen teaches the invention as claimed and as discussed above. Clemen further teaches (Figures 1-12) a further platform (the flat portion of 40 that is parallel to 34; see Figures 10-12) of a further central base body (the angled portion of 40 protruding from 34; see Figures 10-12) which protrudes from the cold side (the side of 34 facing toward 32 and away from 15; see Figures 2 and 4) and is positioned at the further central fixing element (38; see Figures 4-5), and below the further platform (the flat portion of 40 that is parallel to 34; see Figures 10-12), a further cavity (at 49) which is open (see Figures 5 and 9-12) towards the cold side (the side of 34 facing toward 32 and away from 15; see Figures 2 and 4) via at least one side passage opening (44, 52, 53; see Figures 10-12) on the further central base body (the angled portion of 40 protruding from 34; see Figures 10-12).
Regarding Claim 6, Clemen teaches the invention as claimed and as discussed above. Clemen further teaches (Figures 1-12) wherein the at least one side passage opening (44; see Figures 10-12) includes a plurality of side passage openings (44, 52, 53, see Figures 10-12; the central body shown in Figure 5) distributed around the singe reference point (annotated above, the reference point being located at a central region of the central bolt 38).
Regarding Claim 7, Clemen teaches the invention as claimed and as discussed above. Clemen further teaches (Figures 1-12) wherein the at least one side passage opening (44, 52, 53) of the further central base body (the angled portion of 40 protruding from 34, see Figures 10-12; the central body shown in Figure 5) is oriented towards (see Figure 5, the passage opening of the central body of the tile opens in a rightward direction and is located to the left of the passage openings on the right side of the tile) one of the side passage openings (44, a passage opening at the right side of Figure 5).
As discussed above, the term “toward” is interpreted using Oxford dictionary’s definition “close or closer to” (https://www.lexico.com/en/definition/toward)
Regarding Claim 9, Clemen teaches the invention as claimed and as discussed above. Clemen further teaches (Figures 1-12) wherein at least one of the base bodies (the angled portions of 40 protruding from 34; see Figures 5 and 10-12) includes a plurality of side passage openings (44, 52, 53), between which runs a respective connecting region (see Figures 9 and 11) which connects respective platform (the flat portion of 40 that is parallel to 34; see Figures 10-12) to the cold side (the side of 34 facing toward 32 and away form 15; see Figures 2 and 4) of the tile component (34).
Regarding Claim 11, Clemen teaches the invention as claimed and as discussed above. Clemen further teaches (Figures 1-12) wherein at least two of the eccentrically arranged fixing elements (the 1st fixing element and the 3rd fixing element annotated above) have different distances from the single reference point (the 3rd fixing element is closer to the reference point than the 1st fixing element; see Figure 5 and annotation above).
Regarding Claim 12, Clemen teaches the invention as claimed and as discussed above. Clemen further teaches (Figures 1-12) wherein the tile component (34) has a rectangular form in top view onto the cold side (see Figure 5), and at least two of the eccentrically arranged fixing elements (38) are situated in (within 44 of bearing elements 44) different corner regions (see Figure 5) of the tile component (34).
Regarding Claim 13, Clemen teaches the invention as claimed and as discussed above. Clemen further teaches (Figures 1-12) wherein at least one of the eccentrically arranged fixing elements (38) is held in a slot (see Figures 4 and 10) on the combustion chamber component (32).
Regarding Claim 14, Clemen teaches the invention as claimed and as discussed above. Clemen further teaches (Figures 1-12) an engine (10) including the combustion chamber assembly (at 15; see Figures 1-2) according to claim 1 (as discussed above).
Regarding Independent Claim 15, Clemen teaches (Figures 1-12) a method for producing a combustion chamber assembly (at 15; see Figures 1-2) for an engine (10), the method comprising:
providing a tile component (34) with a cold side (the side facing toward 32 and away from 15; see Figures 2 and 4), and
providing four fixing elements (the four bolts 38 located on the periphery of the shingle 34, each bolt 38 being fit into a recess 44; see  Figures 4-6 and 9) for fixing the tile component (34)to a combustion chamber component (32), in each case eccentrically (see Figure 5), on the cold side (the side facing toward 32 and away from 15; see Figures 2 and 4),
wherein for each fixing element (38; see Figures 4-6 and 9), the tile component (34) has a base body (the angled portion of 40 protruding from 34; see Figures 10-12) protruding from the cold side (the side of 34 facing toward 32 and away from 15; see Figures 2 and 4) and having a platform (the flat portion of 40 that is parallel to 34; see Figures 10-12) on which the respective fixing element (38)  is fixed (via 47; see Figures 7-10) and below which a cavity (at 49) is positioned, which is open (see Figures 5 and 9-12) towards the cold side (the side of 34 facing toward 32 and away from 15; see Figures 2 and 4) via a side passage opening (44; see Figures 10-12) on the base body (the angled portion of 40 protruding from 34; see Figures 10-12), and
wherein the four base bodies (the angled portions of 40 protruding from 34; see Figures 5 and 10-12) for the four eccentrically arranged fixing elements (the four bolts 38 located on the periphery of the shingle 34, each bolt 38 being fit into a recess 44; see Figures 4-6 and 9) are distributed about a central region (annotated below) of the tile component (34) relative to the extensions of the tile component (34) along two mutually perpendicular spatial directions (see Figure 5), so that two base bodies (the portions of 40) each with a fixing element (38) are positioned on different halves (a left half and a right half of Figure 5; see annotation above) of the tile component (34) relative to a center line (annotated above) extending in a first special direction (annotated above) of the two mutually perpendicular spatial directions (see annotation above), 
	wherein the four base bodies (the angled portions of 40 protruding from 34; see Figures 5 and 10-12) are oriented such that all four respective side passage openings (44) open toward a single reference point (see Figure 5 and annotation above; the passage opening positioned at the bottom-left of the tile is located below the reference point and opens in an upward direction, the passage opening positioned at the bottom-right of the tile is located below the reference point and opens in an upward direction, the passage opening positioned at the top-left of the tile is located to the left of the reference point and opens in a rightward direction, and the passage opening positioned at the top-right of the tile is located above the reference point and opens in a downward direction) positioned on the center line (see annotation above), so that the cavities (at 49) of the four base bodies (the angled portions of 40 protruding from 34; see Figures 5 and 10-12) open (at 44) in a direction of the single reference point (see Figure 5 and annotation above; the passage opening positioned at the bottom-left of the tile is located below the reference point and opens in an upward direction, the passage opening positioned at the bottom-right of the tile is located below the reference point and opens in an upward direction, the passage opening positioned at the top-left of the tile is located to the left of the reference point and opens in a rightward direction, and the passage opening positioned at the top-right of the tile is located above the reference point and opens in a downward direction).
As discussed above, the term “toward” is interpreted using Oxford dictionary’s definition “close or closer to” (https://www.lexico.com/en/definition/toward) and the term “direction” is interpreted using Cambridge Advanced Learner’s dictionary’s definition “the position towards which someone or something moves or faces” (https://dictionary.cambridge.org/dictionary/english/direction?q=direction_1 ).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Clemen (US 2015/0260400) in view of Clemen (US 2018/0252413).
Regarding Claim 8, Clemen ‘400 teaches the invention as claimed and as discussed above. Clemen ‘400 does not teach, as discussed so far, wherein the at least one side passage opening of the further central base body is oriented relative to a force action line such that, in a top view onto the cold side, the at least one side passage opening of the further central base body is intersected by the force action line.
Clemen ‘413 teaches (Figures 1-14) side passage openings (18) embodied in a connection area (41) and extend around the hollow space (5, see Figures 10-14), wherein the platform (40) can be round (see Paragraph 0062 and Figure 14). Clemen ‘413 teaches that the central base body is therefore oriented relative to a force action line (a line connecting the bolts 3, see Figure 14 and annotation above) such that, in a top view onto the cold side, the at least one side passage opening (18) of the further central base body (see Figures 10 and 14) is intersected by the force action line (a line connecting the bolts 3, see Figure 14 and annotation above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Clemen ‘400 to include the side passage openings of Clemen ‘413 such that at least one side passage opening of the central base body is oriented relative to a force action line such that, in a top view onto the cold side, the at least one side passage opening of the central base body is intersected by the force action line, as taught by Clemen ‘413, in order to provide particularly effective cooling (Paragraphs 0015 and 0059 of Clemen ‘413).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Clemen (US 2015/0260400) in view of Clemen (US 2015/0128602).
Regarding Claim 10, Clemen ‘400 teaches the invention as claimed and as discussed above. Clemen ‘400 does not teach, as discussed so far, wherein an even number of passage openings is provided which are equidistantly spaced from each other.
Clemen ‘602 teaches (Figures 1-12) an even number of passage openings (37) being provided which are equidistantly spaced from each other (see Figure 10b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Clemen ‘400 to include the even number of passage openings being provided equidistantly spaced from each other, as taught by Clemen ‘602, in order to cool the tile against high temperatures (Paragraphs 0002 and 0047 of Clemen ‘413).

Response to Arguments
Applicant's arguments filed 5/2/2022 have been fully considered but they are not persuasive. Applicant argues that Clemen only teaches two base bodies have side passage openings that open toward a single reference point. In response and as discussed in the body of the rejection above, Clemen teaches four base bodies (the angled portions of 40 protruding from 34; see Figures 5 and 10-12) are oriented such that all four of the respective side passage openings (44) open towards a single reference point (see annotation below; the passage opening positioned at the bottom-left of the tile is located below the reference point and opens in an upward direction, the passage opening positioned at the bottom-right of the tile is located below the reference point and opens in an upward direction, the passage opening positioned at the top-left of the tile is located to the left of the reference point and opens in a rightward direction, and the passage opening positioned at the top-right of the tile is located above the reference point and opens in a downward direction) positioned on the center line (see annotation below), so that the cavities (at 49) of the four base bodies (the angled portions of 40 protruding from 34; see Figures 5 and 10-12) are all open (at 44) in a direction of the single reference point (see Figure 5 and annotation below; the passage opening positioned at the bottom-left of the tile is located below the reference point and opens in an upward direction, the passage opening positioned at the bottom-right of the tile is located below the reference point and opens in an upward direction, the passage opening positioned at the top-left of the tile is located to the left of the reference point and opens in a rightward direction, and the passage opening positioned at the top-right of the tile is located above the reference point and opens in a downward direction).
It is noted that the term “toward” is interpreted using Oxford dictionary’s definition “close or closer to” (https://www.lexico.com/en/definition/toward) and the term “direction” is interpreted using Cambridge Advanced Learner’s dictionary’s definition “the position towards which someone or something moves or faces” (https://dictionary.cambridge.org/dictionary/english/direction?q=direction_1 ).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Primary Examiner, Art Unit 3741